                          IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI
                                   ST. JOSEPH DIVISION

RightCHOICE Managed Care, Inc., et al.,


                Plaintiffs,                                           CIVIL ACTION NO.
v.                                                                    5:18-CV-06037-DGK


Hospital Partners, Inc.; Hospital Laboratory               DECLARATION OF NATHANIEL
Partners, LLC; Empower H.I.S. LLC; LifeBrite             MOORE IN SUPPORT OF PLAINTIFFS’
Laboratories, LLC; RAJ Enterprises of Central              BRIEF REGARDING DISCOVERY
Florida, LLC d/b/a Pinnacle Laboratory Services;            DISPUTE WITH DEFENDANTS
Labmed Services, LLC; SeroDynamics, LLC;                     HOSPITAL PARTNERS, INC.,
Lucenta Labs, LLC; David Byrns; Jorge Perez;             EMPOWER H.I.S., LLC, JORGE PEREZ,
Christian Fletcher; James F. Porter, Jr.; Beau Gertz;            AND DAVID BYRNS
and Mark Blake,


                Defendants.


       I, Nathaniel Moore, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.       I am an attorney at Robins Kaplan LLP, counsel to Plaintiffs in the above-

captioned proceeding.

       2.       The parties held their Rule 26(f) conference on October 4, 2018.

       3.       On October 8, 2018, Plaintiffs served discovery requests on Defendants Empower

H.I.S. LLC, Hospital Partners, Inc., Jorge Perez, and David Byrns (collectively, the “Empower

Defendants”).

       4.       On November 26, 2018, the Empower Defendants served their responses to

Plaintiffs’ discovery requests.

       5.       Attached hereto as Exhibit A is a true and correct copy of Empower H.I.S.’s

Responses to Plaintiffs’ First Set of Interrogatories.




                                     1
         Case 5:18-cv-06037-DGK Document 160 Filed 01/21/19 Page 1 of 4
        6.      Attached hereto as Exhibit B is a true and correct copy of Empower H.I.S.’s

Responses to Plaintiffs’ First Set of Requests for Production.

        7.      Attached hereto as Exhibit C is a true and correct copy of Hospital Partners, Inc.’s

Responses to Plaintiffs’ First Set of Interrogatories.

        8.      Attached hereto as Exhibit D is a true and correct copy of Hospital Partners, Inc.’s

Responses to Plaintiffs’ First Set of Requests for Production.

        9.      Attached hereto as Exhibit E is a true and correct copy of Jorge Perez’s Responses

to Plaintiffs’ First Set of Interrogatories.

        10.     Attached hereto as Exhibit F is a true and correct copy of Jorge Perez’s Responses

to Plaintiffs’ First Set of Requests for Production.

        11.     Attached hereto as Exhibit G is a true and correct copy of David Byrns’

Responses to Plaintiffs’ First Set of Interrogatories.

        12.     Attached here to as Exhibit H is a true and correct copy of David Byrns’

Responses to Plaintiffs’ First Set of Requests for Production.

        13.     Attached hereto as Exhibit I is a true and correct copy of the Empower

Defendants’ Rule 26(a)(1) Disclosures.

        14.     In light of the numerous deficiencies in the Empower Defendants’ discovery

responses, Plaintiffs sent a letter to the Empower Defendants on December 19, 2018 requesting

that they cure each deficiency. Attached hereto as Exhibit J is a true and correct copy of

Plaintiffs’ deficiency letter to the Empower Defendants.

        15.     On January 7, 2019, counsel for Plaintiffs had a telephonic meet-and-confer with

counsel for the Empower Defendants: Frank Smith and Lauren Horsman. During the call,

Mr. Smith represented that the Empower Defendants were standing by the objections in their




                                     2
         Case 5:18-cv-06037-DGK Document 160 Filed 01/21/19 Page 2 of 4
discovery responses, and would not produce any documents or other information. He also

indicated that his clients would possibly be asserting the Fifth Amendment as a basis for not

producing documents or other information.

       16.     Additionally, during the January 7, 2019 call, Mr. Smith indicated that he knew of

no document-preservation notice having been provided to Byrns, Perez, or their companies

Hospital Partners, Inc. and Empower H.I.S. He further stated that since the filing of this lawsuit,

Empower H.I.S. has dissolved. He said that he was unaware of where Empower H.I.S.’s records

are today, but that they may be in some “central repository.”

       17.     On January 11, 2019, the Empower Defendants served “amended responses” to

Plaintiffs’ discovery requests in which they asserted the Fifth Amendment as a purported basis

for not producing documents or other information. Attached hereto as Exhibit K is a true and

correct copy of the Empower Defendants’ “amended responses” to Plaintiffs’ Discovery

Requests.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

       Executed in Minneapolis, Minnesota this 21st day of January 2019.

                                                      By:    /s/ Nathaniel J. Moore
                                                            Nathaniel J. Moore




                                     3
         Case 5:18-cv-06037-DGK Document 160 Filed 01/21/19 Page 3 of 4
                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically with the United States District

Court for the Western District of Missouri, through the Court’s CM/ECF system, on the 21st day

of January 2019, with notice of case activity sent to counsel of record.

                                                       /s/ Michael L. Jente




                                     1
         Case 5:18-cv-06037-DGK Document 160 Filed 01/21/19 Page 4 of 4
